UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported)September 15, 2010 Alico, Inc. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 0-261 (Commission File Number) 59-0906081 (IRS Employer Identification No.) Post Office Box 338 LaBelle, Florida (Address of principal executive offices) (Zip Code) (863) 675-2966 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01. Financial Statements and Exhibits (c)Exhibits. Exhibit 99.1 Press release, dated September 15, 2010, announcing Alico Reclaims Property SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALICO, INC. By:/s/ Patrick W. Murphy Patrick W. Murphy Senior Vice President and Chief Financial Officer Dated:September 15, 2010 EXHIBIT INDEX Exhibit No.Exhibit Press release, dated September 15, 2010, announcing Alico Reclaims Property
